727 S.E.2d 284 (2012)
GRECO
v.
PENN NATIONAL SECURITY INSURANCE COMPANY, et al.
No. 103A12-1.
Supreme Court of North Carolina.
June 13, 2012.
Robert E. Whitley, Kinston, for Greco, Victoria Klotz.
*285 Deborah J. Bowers, Greensboro, for Penn National Security Insurance Company, et al.
Jeremy Stephenson, Charlotte, for NC Association of Defense Attorneys and Property Casualty Insurers Association of America.
J. David Stradley, Raleigh, for N.C. Advocates for Justice.
Matthew M. Lawless, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 17th of May 2012 by Plaintiff to Deem Brief Timely Filed:
"Motion Allowed by order of the Court in conference, this the 13th of June 2012."